Citation Nr: 1759629	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for traumatic strain of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to June 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A July 2017 rating decision granted an increased rating from 10 to 20 percent for the Veteran's lumbar spine disability, effective December 28, 2011, the date of claim.  As the highest rating was not granted, the issue remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Veteran has withdrawn his Board hearing request.

The Board remanded this matter in May 2017.  Service connection for bilateral knee disabilities has since by granted by the RO, and these issues are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2017 Board remand ordered that a VA examination be conducted in regard to the Veteran's low back.  Specifically, the Board requested range of motion results required by the Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  While a VA examination was conducted in June 2017, no such range of motion testing was conducted.  As such, a remand is required for an additional VA examiner's opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The May 2017 Board remand also required the Veteran be given proper VCAA notice.  VCAA letters were sent, but some were returned as the Veteran has changed addresses.  To ensure the Veteran receives the VCAA letter, on remand the letter should be sent to his most recent address of record.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran advising him how to substantiate a claim for an increased rating for a traumatic strain, lumbar spine. 

2.  Request that the Veteran provides or authorizes VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.  All records/responses received must be associated with the electronic claims file.  

3.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected lumbar spine disability.  The claims file (including any additional medical evidence obtained as a result of this Remand) should be made available to the examiner for review.  The examiner should consider the full history of the identified lumbar spine disability, including the Veteran's competent account of his symptoms.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

In doing so, the examiner is to provide the current ranges of motion in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also review the prior VA examination reports, and provide a retrospective opinion as to the range of motion of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If it is not possible to provide a retrospective opinion without resorting to mere speculation, he or she should clearly explain why that is so.

4.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




